NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DICK FURLONG,                               )
                                            )
             Appellant,                     )
                                            )
v.                                          )       Case No. 2D14-1229
                                            )
SURF CONSULTANTS, INC., as                  )
successor in interest to Chase Bank         )
USA N.A.-First USA Bank NA Card,            )
                                            )
             Appellee.                      )
                                            )

Opinion filed August 7, 2015.

Appeal from the Circuit Court for
Hillsborough County; James D. Arnold,
Judge.

Dick Furlong, pro se.

Stacey S. Fisher of Sprechman & Fisher,
P.A., Miami, for Appellee.




ALTENBERND, Judge.

             Dick Furlong appeals a final summary judgment entered against him in an

action brought by Surf Consultants, Inc., to collect amounts allegedly owed by Mr.

Furlong on a credit card account with Chase Bank USA N.A.-First USA Bank NA Card.

Surf allegedly owns Mr. Furlong's credit card account. We reverse because genuine
issues of material fact remain that preclude summary judgment. See Burt v. Hudson &

Keyse, LLC, 138 So. 3d 1193 (Fla. 5th DCA 2014).

              The complaint, which was filed in 2012, alleges that Mr. Furlong owes

"$15,087.86 that is due with interest since June 15, 2009." Attached to the complaint

are a series of billing statements from Chase, beginning with the statement for January

2009 and ending with the statement for January 2010. These statements reflect a few

credit card transactions, but most of the activity appears to be small payments on the

account and interest and fees charged by Chase. The January 2009 statement begins

with a "previous balance" of more than $13,000. There is nothing in the record to

explain the basis for this outstanding balance.1

              Surf sent Mr. Furlong a "Request for Admissions" that certified service by

mail to Mr. Furlong on November 27, 2012, which requested that Mr. Furlong admit the

genuineness and truth of the requests within thirty-five days. It is undisputed that Mr.

Furlong, appearing pro se, answered Surf's request for admissions. Mr. Furlong denied

nine of the twenty requests, including requests to admit that "[c]harges were incurred on

your account in the sum of $15,087.86 which remain unpaid" and that he owes "to [Surf]

the amount demanded in the Complaint filed herein." Mr. Furlong denied that "[p]rior to

the initiation of the lawsuit, you received notification from [Surf] that [Surf] is now the

owner of this account." Mr. Furlong also denied that he or his "authorized

representative received copies of the exhibits attached to the Complaint filed in this



              1
              Although Surf filed in the trial court record a few additional billing
statements from Chase to Mr. Furlong, those other billing statements also begin with
previous balances in excess of $13,000, and most of the activity in those statements
appears to be small payments on the account and interest and fees charged by Chase.



                                             -2-
action, shortly after the dates on the same," and additionally explained that he "was

living outside of the United States from October 18, 2006 until June 17, 2011."

              Attached to the copy of the answers to the request for admissions is a

certificate of service by Mr. Furlong, indicating that the answers were mailed to the clerk

of the circuit court and to Sprechman & Associates, P.A., the law firm representing Surf,

on December 28, 2012—this was thirty-one days from the date Surf's attorney certified

as the mailing date for Surf's request for admissions. Surf filed a motion to strike Mr.

Furlong's answers as untimely, arguing that the answers had to be stricken and "the

matters deemed admitted." Surf claimed that it had served its request for admissions

on November 21, 2012, even though its attorney's certificate of service indicated service

on November 27, 2012. Mr. Furlong filed a response to Surf's motion to strike, in which

he explained, in part, that his answers to Surf's request were submitted within thirty-five

days of the request by Surf. Surf never obtained a ruling on that motion and from this

record it appears that the answers were timely served. See Fla. R. Jud. Admin.

2.514(b) (extending a deadline computed pursuant to rule 2.514(a) by five days when

an act must be undertaken following service by mail or email); see also Cassas v.

Lazan, 488 So. 2d 671 (Fla. 4th DCA 1986) (applying the predecessor to rule 2.514(b),

i.e., Florida Rule of Civil Procedure 1.090(e), to the rule governing requests for

admissions, i.e., rule 1.370).

              The record contains a request for production from Mr. Furlong in

December 2012 requesting "[a] complete list of the dates, descriptions, and amounts for

each charge, credit, or payment from the last date there was a zero balance on the




                                            -3-
account of Dick Furlong until 06/15/08." Surf objected to this request and did not

produce the documents.

              Surf filed a motion for summary judgment supported by an affidavit from

its president, Steven B. Sprechman, who apparently is also an attorney in the firm

representing Surf. The affidavit claims that Mr. Furlong owes $15,087.86 "based upon

an examination of the books and records of the plaintiff." We do not know what records

belonging to Surf were examined by Mr. Sprechman, but nothing in the record on

appeal supports the claim that Mr. Furlong had a valid account stated in that amount in

January 2009. Mr. Furlong filed an affidavit in opposition to Surf's motion for summary

judgment, in which he averred, in part, that "[n]either the Complaint and Exhibits filed by

[Surf], nor the Affidavit filed in support of [Surf's] Motion for Final Summary Judgment

evidentially establish an unpaid balance due and owing by [Mr. Furlong] to [Surf]."2

              Surf failed to prove conclusively the amount in dispute. Simply stated,

Surf failed to establish that there was no genuine issue of material fact and that it was

entitled to a judgment as a matter of law in this case. See, e.g., Volusia Cnty. v.

Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130 (Fla. 2000). Accordingly, we

reverse the final summary judgment.

              Reversed and remanded.


CASANUEVA and KHOUZAM, JJ., Concur.




              2
               We note that although the complaint and Mr. Sprechman's affidavit
maintain that Surf now owns the rights to this Chase account, no assignment or other
document in this record demonstrates Surf's standing to maintain an action on this
account.


                                           -4-